UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

eee ee x
UNITED STATES OF AMERICA ex rel.
MICHAEL J, DAUGHERTY,
14cv4548 (DLC)
Plaintiff,
ORDER
-V-

TIVERSA HOLDNG CORP., TIVERSA
GOVERNMENT INC., and ROBERT BOBACK, :

Defendants. :
ei ee ee ee i i x

 

 

 

DENISE COTE, District Judge:

On September 3, 2019, defendants Tiversa Holding Corp. and
Tiversa Government Inc. (“Tiversa”) and defendant Robert Boback
{“Boback”) filed motions for reasonable attorneys’ fees and
expenses following the voluntary dismissal of this qui tam
action by relator Michael J. Daugherty (“Daugherty”). Having
reviewed the parties’ submissions, and having a detailed
understanding of the facts and circumstances of this action, it

is hereby

 
ORDERED that Tiversa and Boback’s motions for reasonable

attorneys’ fees are denied.

SO ORDERED:

Dated: New York, New York
November 26, 2019

fu Ll

DENISE COTE
United States District Judge

 
